Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135021                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135021
                                                                    COA: 268264
                                                                    Kent CC: 04-009942-FC
  RUDOLPH JEROME HORTON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal was granted, 480 Mich 987 (2007), and this
  case was placed on the April 2008 session calendar for argument and submission. It now
  appears to this Court that the case of Melendez-Diaz v Massachusetts, __ US __; 76
  USLW 3496; 2008 US LEXIS 2537 (March 17, 2008), is pending before the United
  States Supreme Court and that the decision in that case may resolve an issue raised in the
  present case. We ORDER that this case be held in ABEYANCE pending the decision in
  that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2008                      _________________________________________
           p0326                                                               Clerk